Name: Council Regulation (EC) No 1890/2003 of 27 October 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Malta and the exportation of certain processed agricultural products to Malta
 Type: Regulation
 Subject Matter: trade;  tariff policy;  international trade;  foodstuff;  Europe;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R1890Council Regulation (EC) No 1890/2003 of 27 October 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Malta and the exportation of certain processed agricultural products to Malta Official Journal L 278 , 29/10/2003 P. 0001 - 0030Council Regulation (EC) No 1890/2003of 27 October 2003adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Malta and the exportation of certain processed agricultural products to MaltaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Agreement establishing an Association between the European Economic Community and Malta, (hereinafter referred to as the "Association Agreement"), approved by Regulation (EEC) No 492/71(1) provides for tariff concessions for processed agricultural products originating in Malta.(2) A trade agreement has been concluded, which amends the Association Agreement. The agreement aims to improve economic convergence in preparation for the accession of Malta to the European Union and is scheduled to enter into force no later than 1 November 2003. On the Community side that agreement lays down concessions in the form of complete liberalisation of trade for certain processed agricultural products and duty-free quotas for others. For imports outside of those quotas the provisions laid down in the Association Agreement continue to apply.(3) Because the procedure for adopting a decision to amend the Association Agreement will not be completed in time for it to enter into force on 1 November 2003, it is necessary to provide for the application of the tariff concessions made to Malta on an autonomous basis as from 1 November 2003.(4) For the importation of certain processed agricultural products no customs duties should be applied and for others duty-free quotas should be opened.(5) Certain processed agricultural products not covered by Annex I to the Treaty should not be eligible for export refunds under Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds(2).(6) On processed agricultural products covered by the Association Agreement but not listed in this Regulation or for which the tariff quotas opened by this Regulation are exhausted, the trade provision laid down in the Association Agreement should continue to apply.(7) Council Regulation (EC) No 3010/95 of 18 December 1995 totally or partially suspending the customs duties applicable to certain products falling within Chapters 1 to 24 of the Combined Nomenclature originating in Malta(3) should continue to apply for certain goods covered by it but not listed in this Regulation and for certain other goods covered by it, for which the tariff quotas opened by this Regulation are exhausted.(8) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(4) provides for a system for managing tariff quotas. The tariff quotas opened by this Regulation should be managed by the Community authorities and the Member States in accordance with that system.(9) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5),HAS ADOPTED THIS REGULATION:Article 1From 1 November 2003 imports into the Community of processed agricultural products originating in Malta and listed in Annex I shall be exempted from customs duties and charges having equivalent effect.Article 21. Imports into the Community of processed agricultural products originating in Malta and listed in Annex II shall be exempted from customs duties and charges having equivalent effect, at the levels and within the limits of the annual Community tariff quotas set out in that Annex.2. For 2003, the volume of the quotas set out in Annex II, shall be reduced in proportion to the number of months already elapsed in that year.Article 3Processed agricultural products listed in Annex III shall not be eligible for export refunds to Malta under Regulation (EC) No 1520/2000.Article 4For processed agricultural products, which are not covered by Annex I and Annex II or for which the tariff quotas referred to in Annex II are exhausted, the provisions set out in the Association Agreement shall apply.Article 51. Regulation (EC) No 3010/95 shall continue to apply to the tariff concessions for the following products not covered by Annex I or II:(a) other sugar confectionery containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose) of subheading ex 1704 90 99;(b) other food preparations, not containing cocoa powder of subheadings ex 1901 90 91 and ex 1901 90 99.2. Once the tariff quotas covered by Annex II are exhausted, Regulation (EC) No 3010/95 shall continue to apply to the tariff concessions for the following products:(a) mixes and doughs for the preparation of bakers' wares of heading No 1905 (subheading 1901 20 00 );(b) crispbread of subheading 1905 10 00;(c) bread, not containing added honey, eggs, cheese or fruit, and containing by weight in the dry matter state not more than 5 % of sugars and not more than 5 % of fat of subheading 1905 90 30.Article 6The Commission may suspend the measures provided for in Articles 1, 2 and 3 in the case of non-application of the reciprocal preferences agreed by Malta in accordance with the procedure referred to in Article 8(2).Article 7The tariff quotas referred to in Annex II shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 81. The Commission shall be assisted by the Committee referred to in Article 16 of Council Regulation (EC) No 3448/93(6).2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure.Article 9This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply as from 1 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 27 October 2003.For the CouncilThe PresidentA. Matteoli(1) OJ L 61, 14.3.1971, p. 1.(2) OJ L 177, 15.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 740/2003 (OJ L 106, 29.4.2003, p. 12.).(3) OJ L 314, 28.12.1995, p. 1. Regulation as last amended by Regulation (EC) No 779/98 (OJ L 113, 15.4.1998, p. 1).(4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1335/2003 (OJ L 187, 26.7.2003, p. 16).(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 318, 20.12.1993, p. 18.ANNEX IProcessed agricultural products of which the imports into the Community are exempted from customs duties and equivalent charges>TABLE>ANNEX IIDuty-free quotas of imports into the Community originating in Malta>TABLE>ANNEX IIIProcessed agricultural products which are not eligible for export refunds under Regulation (EC) No 1520/2000>TABLE>